        Case: 1:19-cv-06693 Document #: 1 Filed: 10/09/19 Page 1 of 15 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 MELANIE C. KOLSTO,
                                                             CIVIL ACTION
 Plaintiff,

 v.                                                          COMPLAINT 1:19-cv-06693

 KEYNOTE CONSULTING, INC, and
 TRANSUNION, LLC,                                            JURY TRIAL DEMANDED

 Defendants.

                                           COMPLAINT

         NOW COMES Melanie C. Kolsto (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd., complaining of Defendants, Keynote Consulting, Inc. (“Keynote”) and

TransUnion, LLC (“TransUnion and collectively, “Defendants”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for Defendants’ violations of the Fair Credit

Reporting Act (“FCRA”) pursuant to 15 U.S.C. §1681, and Defendant Keynote’s violations of the

Fair Debt Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

                                     JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FCRA, FDCPA, and 28

U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendants conduct business

in the Northern District of Illinois, Plaintiff resides in the Northern District of Illinois, and all of

the events or omissions giving rise to the claims occurred within the Northern District of Illinois.




                                                   1
         Case: 1:19-cv-06693 Document #: 1 Filed: 10/09/19 Page 2 of 15 PageID #:1




                                                PARTIES

       4. Plaintiff is a consumer and natural person over 18-years-of-age.

       5. Defendant Keynote is a privately held collection agency with its principal place of business

located 220 W. Campus Drive, Suite 102, Arlington Heights, IL 60004. Keynote has allegedly

“perfected a proven style for collecting Medical, Consumer and Commercial Accounts.”1

Keynote’s primary business is the collection of defaulted debts owed to others across the country,

including in the State of Illinois. Keynote is a furnisher of credit information to the major credit

reporting agencies, including TransUnion.

       6. Defendant TransUnion is a Delaware limited liability corporation with its principal place

of business located in Chicago, Illinois. TransUnion is regularly engaged in the business of

assembling, evaluating, and disbursing information concerning consumers for the purpose of

furnishing consumer reports and credit files to third parties bearing on a consumer’s credit

worthiness, credit standing, and credit capacity on a nationwide basis, including in the State of

Illinois.

                                            BANKRUPTCY CASE

       7. Prior to 2015, Plaintiff received medical treatment from the Midwest Center for Digestive

Health, a practice that has since become part of the Illinois Gastroenterology Group (“subject

debt”).

       8. On July 21, 2015, Plaintiff filed a Chapter 7 Bankruptcy Petition in the United States

Bankruptcy Court, Northern District of Illinois, case number 15-24812 (“bankruptcy”).

       9. Schedule F of the bankruptcy petition listed the subject debt in the amount of $281.01.




1
    http://keynote-collections.com/

                                                   2
      Case: 1:19-cv-06693 Document #: 1 Filed: 10/09/19 Page 3 of 15 PageID #:1




    10. On July 24, 2015, because Plaintiff listed Midwest Center for Digestive Health as a

creditor, the Bankruptcy Noticing Center (“BNC”) served Midwest Center for Digestive Health

with notice of Plaintiff’s bankruptcy filing.

    11. Plaintiff fully performed her duties and at no time did Plaintiff reaffirm the subject debt

nor did Midwest Center for Digestive Health file a proof of claim.

    12. On October 19, 2015, the Bankruptcy Court entered a Discharge Order in Plaintiff’s

bankruptcy case discharging all dischargeable debts, including the subject debt.

    13. Pursuant to 11 U.S.C. §524, the Order of Discharge invoked the protections of the discharge

injunction prohibiting any acts to collect upon the subject debt by Midwest Center for Digestive

Health or any other party.

    14. Plaintiff’s personal liability on the subject debt was extinguished via her bankruptcy

discharge, thus terminating the business relationship with Midwest Center for Digestive Health,

and any of its successors and assigns.

    15. At some point after Plaintiff’s bankruptcy filing, Keynote acquired the subject debt while

it was in default for the purposes of collection.

                    CREDIT REPORTING AND PLAINTIFF’S CREDIT DISPUTES
                                    TO TRANSUNION

    16. In early 2019, years after Plaintiff received her discharge, Plaintiff pulled her TransUnion

credit report. On this report, Plaintiff noticed that Keynote Consulting added a trade line for Illinois

Gastroenterology Group, the group that acquired Midwest Center for Digestive Health, and was

reporting a balance equivalent to the amount listed in her petition.

    17. The reporting of the subject debt was inaccurate, incomplete, and materially misleading

because the subject debt was discharged in Plaintiff’s bankruptcy on October 19, 2015, and only

reported by Keynote subsequent to the discharge, and thus should not have been reported on

                                                    3
      Case: 1:19-cv-06693 Document #: 1 Filed: 10/09/19 Page 4 of 15 PageID #:1




Plaintiff’s credit at all. Furthermore, the trade line was being reported as with an “Account Type”

of open, even though it was discharged in Plaintiff’s bankruptcy.

           a. Plaintiff’s Dispute Letter to TransUnion

   18. On June 24, 2019, Plaintiff sent a detailed written credit dispute letter to TransUnion

requesting it to remove the Keynote trade line from her credit report, as Keynote acquired the

subject debt post discharge.

   19. Among other things, Plaintiff’s dispute letter stated the following:

               “This debt collector picked up this debt post-discharge and added it to my
               credit reports almost three years after filing bankruptcy. I demand this
               account be removed from my credit report in full as my liability was
               severed…”

   20. Upon information and belief, Keynote received notice of Plaintiff’s dispute letter and all

relevant bankruptcy information from TransUnion within five days of TransUnion receiving

Plaintiff’s dispute letter. See 15 U.S. Code §1681i(a)(2).

           b. TransUnion’s Failure to Correct Inaccurate Reporting

   21. On July 1, 2019, TransUnion responded to Plaintiff’s dispute letter by failing to properly

investigate Plaintiff’s dispute. TransUnion failed to remove the Keynote trade line and continued

to report the “Account Type” as open. TransUnion failed to review and consider all of the relevant

bankruptcy information submitted by Plaintiff to TransUnion.

   22. The reporting of the Keynote trade line is patently inaccurate and creates a materially

misleading impression that Plaintiff still has an open account with Keynote.




                                                   4
      Case: 1:19-cv-06693 Document #: 1 Filed: 10/09/19 Page 5 of 15 PageID #:1




                                 IMPACT OF CONTINUING
                     INCORRECT REPORTING ON PLAINTIFF’S CREDIT FILE

   23. As of today, TransUnion’s erroneous reporting of the Keynote account continues to paint

a false and damaging image of Plaintiff. TransUnion and Keynote have yet to remove the Keynote

trade line and continue to report it as an open account.

   24. The entire experience has imposed upon Plaintiff significant distrust, frustration, distress,

and has rendered Plaintiff helpless as to her ability to regain a firm foothold on her

creditworthiness, credit standing, credit capacity, and her ability to move forward after her

bankruptcy discharge.

   25. The inaccurate and incomplete reporting of subject debt continues to have significant

adverse effects on Plaintiff’s credit rating and her ability to obtain financing because it creates a

false impression that Plaintiff is still obligated to pay on the subject debt, rendering Plaintiff a

high-risk consumer and damaging her creditworthiness.

   26. In late September 2019, in an effort to remedy the continued inaccurate and incomplete

reporting of the subject debt and to validate the accuracy of Defendants’ credit reporting, Plaintiff

purchased a Credit Report from TransUnion, incurring out of pocket expenses.

   27. Plaintiff suffered monetary damages she otherwise would not have incurred had

Defendants ceased or corrected the inaccurate reporting of the subject debt after Plaintiff’s dispute.

   28. As a result of the conduct, actions, and inaction of the Defendants, Plaintiff has suffered

various types of damages as set forth herein, including specifically, out-of-pocket expenses, the

loss of credit opportunity, time and money expended meeting with her attorneys, tracking the status

of her dispute, monitoring her credit file, and mental and emotional pain and suffering.

   29. Due to the conduct of the Defendants, Plaintiff was forced to retain counsel to resolve the

erroneous credit reporting of the Keynote trade line.

                                                  5
      Case: 1:19-cv-06693 Document #: 1 Filed: 10/09/19 Page 6 of 15 PageID #:1




                 COUNT I - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                   (AGAINST KEYNOTE)

    30. Plaintiff restates and reallages paragraphs 1 through 29 as though fully set forth herein.

    31. Plaintiff is a “consumer” as defined by 15 U.S.C. §§1681a(b) and (c).

    32. Plaintiff is a “person” as defined by 15 U.S.C. §1681a(b).

    33. Keynote is a “furnisher of information” as defined by 15 U.S.C. §1681s-2 and a “financial

institution” as defined by 15 U.S.C. §1681a(t).

    34. At all times relevant, the above mentioned credit reports were “consumer reports” as the

term is defined by §1681a(d)(1).

    35. Keynote violated 15 U.S.C. §1681s-2(b)(1)(A) by failing to conduct an investigation with

respect to the disputed information after receiving requests for an investigation from TransUnion

and Plaintiff.

    36. Keynote violated 15 U.S.C. §1681s-2(b)(1)(B) by failing to review all relevant

information, namely Plaintiff’s discharge order, provided by TransUnion and Plaintiff pursuant to

15 U.S.C. §1681i(a)(2).

    37. Had Keynote reviewed the information provided by TransUnion and Plaintiff, it would

have removed the trade line or corrected the inaccurate designation of the subject debt, transmitting

the correct information to TransUnion. Instead, Keynote wrongfully and erroneously confirmed

its inaccurate reporting without conducting a reasonable investigation.

    38. Keynote violated 15 U.S.C. §1681s-2(b)(1)(C) by failing to report the complete results of

the investigation or reinvestigation of Plaintiff’s disputes with TransUnion.

    39. Keynote violated 15 U.S.C. §1681s-2(b)(1)(C)-(D) by failing to report the results of its

investigation or reinvestigation to TransUnion after being put on notice and discovering inaccurate

and misleading reporting with respect to the subject debt.

                                                  6
      Case: 1:19-cv-06693 Document #: 1 Filed: 10/09/19 Page 7 of 15 PageID #:1




   40. Keynote violated 15 U.S.C. §1681s-2(b)(1)(E) by failing to modify, delete, or permanently

block the inaccurate information from appearing and reappearing on Plaintiff’s credit files.

   41. Keynote failed to conduct a reasonable investigation of its reporting of the subject debt,

record that the information was disputed, or delete the inaccurate reporting from Plaintiff’s credit

files within 30 days of receiving notice of Plaintiff’s disputes from TransUnion under 15 U.S.C.

§1681i(a)(1).

   42. Despite the blatantly obvious errors in Plaintiff’s credit files, and Plaintiff’s efforts to

correct the errors, Keynote did not remove the trade line. Furthermore, Keynote did not correct the

errors or the trade line to report accurately and completely, even though it should not have been

reported at all. Instead, Keynote wrongfully furnished and re-reported the inaccurate and

misleading information after Plaintiff’s disputes to one or more third parties.

   43. A reasonable investigation by Keynote would have confirmed the veracity of Plaintiff’s

disputes, yet the inaccurate information continues to be reported in Plaintiff’s credit files.

   44. Had Keynote taken steps to investigate Plaintiff’s valid dispute or TransUnion’s request

for investigation, it would have permanently corrected the erroneous, incomplete, and materially

misleading credit reporting. Plaintiff provided all relevant information to support her valid disputes

in her requests for investigation. Furthermore, Plaintiff’s bankruptcy information is public record

that is widely available and easily accessible.

   45. By deviating from the standards established by the mortgage servicing industry and the

FCRA, Keynote acted with reckless and willful disregard for its duty as a furnisher to report

accurate and complete consumer credit information to TransUnion.




                                                  7
      Case: 1:19-cv-06693 Document #: 1 Filed: 10/09/19 Page 8 of 15 PageID #:1




WHEREFORE, Plaintiff MELANIE C. KOLSTO respectfully prays this Honorable Court for the
following relief:
   a. Declare that the practices complained of herein are unlawful and violate the
      aforementioned statute;
   a. An order directing that Keynote immediately delete all of the inaccurate information from
      Plaintiff’s credit reports and credit files;
   b. Award Plaintiff actual damages, in an amount to be determined at trial, for each of the
      underlying FCRA violations;
   c. Award Plaintiff statutory damages of $1,000.00 for each violation of the FCRA, pursuant
      to 15 U.S.C. §1681n;
   d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
   e. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. §1681n
      and 15 U.S.C. §1681o; and
   f. Award any other relief as this Honorable Court deems just and appropriate.
                COUNT II - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                 (AGAINST TRANSUNION)

   46. Plaintiff restate and realleges paragraphs 1 through 45 as though fully set forth herein.

   47. TransUnion is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).

   48. TransUnion is a “consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis” as defined by 15 U.S.C. §1681a(p).

   49. At all times relevant, the above mentioned credit reports were “consumer reports” as that

term is defined by §1681a(d).

   50. At all times relevant, Plaintiff is a “consumer” as the term is defined by 15 U.S.C.

§1681a(c).

   51. The FCRA mandates that “[w]henever a consumer reporting agency prepares a consumer

report it shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).

                                                8
      Case: 1:19-cv-06693 Document #: 1 Filed: 10/09/19 Page 9 of 15 PageID #:1




    52. The FCRA requires that the credit reporting industry to implement procedures and systems

to promote accurate credit reporting.

    53. If a consumer notifies a credit reporting agency of a dispute concerning the accuracy of

any item of credit information, the FCRA requires the credit reporting agency to reinvestigate free

of charge and record the current status of the disputed information, or delete the item within 30

days of receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).

    54. Plaintiff provided TransUnion with all relevant information and documentation in her

request for investigation and reinvestigation to reflect her bankruptcy discharge and that she is no

longer personally liable for the subject debt.

    55. TransUnion prepared Plaintiff’s credit reports containing inaccurate, incomplete, and

materially misleading information by reporting the subject debt with an open account status.

    56. Furthermore, TransUnion prepared an inaccurate consumer report by reporting the Keynote

trade line for the first time more than three years after Plaintiff’s bankruptcy was discharged.

    57. TransUnion prepared an incomplete consumer report of Plaintiff by failing to completely

and accurately notate that Plaintiff is disputing the reporting of the subject loan in violation of 15

U.S.C. §1681c(f).

    58. TransUnion violated 15 U.S.C. §1681e(b) by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in preparation of the consumer reports it

furnished and refurnished regarding Plaintiff. Upon information and belief, TransUnion prepared

patently false and materially misleading consumer reports concerning Plaintiff.

    59. TransUnion violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable

investigation to determine whether the disputed information was accurate and to subsequently

delete or correct the information in Plaintiff’s credit files.



                                                   9
     Case: 1:19-cv-06693 Document #: 1 Filed: 10/09/19 Page 10 of 15 PageID #:1




   60. Had TransUnion taken any steps to investigate Plaintiff’s valid dispute, it would have

removed the trade line from Plaintiff’s consumer report.

   61. TransUnion violated 15 U.S.C. §1681i(a)(2) by failing to provide notification of Plaintiff’s

dispute to Keynote. Upon information and belief, TransUnion also failed to include all relevant

information as part of the notice to Keynote regarding Plaintiff’s dispute that TransUnion received

from Plaintiff.

   62. TransUnion violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant

information that it received from Plaintiff with regard to the subject loan.

   63. TransUnion violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the inaccurate

information that was the subject of Plaintiff’s dispute.

   64. TransUnion violated 15 U.S.C. §1681c(f) by failing to notate that Plaintiff disputed the

reporting of the subject loan. TransUnion is required to notate each account that a consumer

disputes in each consumer report that includes the disputed information.

   65. After Plaintiff’s written detailed dispute, TransUnion had specific information related to

Plaintiff’s bankruptcy case, and subsequent discharge order, which included the subject debt.

   66. TransUnion knew that the inaccurate reporting of the subject debt in Plaintiff’s credit files

under the Keynote trade line with an open account status, after her bankruptcy discharge, would

have a significant adverse affect on Plaintiff’s credit worthiness and ability to receive a “fresh

start” after completing her bankruptcy.

   67. Furthermore, TransUnion knew that reporting the Keynote trade line for the first time more

than three years after Plaintiff’s bankruptcy discharge, would have a significant adverse affect on

Plaintiff’s credit worthiness and ability to receive a “fresh start” after completing her bankruptcy.




                                                 10
     Case: 1:19-cv-06693 Document #: 1 Filed: 10/09/19 Page 11 of 15 PageID #:1




   68. The FCRA requires that the credit reporting industry implement procedures and systems

to promote accurate credit reporting.

   69. Despite actual knowledge that Plaintiff’s credit files contained erroneous information,

TransUnion readily sold Plaintiff’s inaccurate and misleading reports to one or more third parties,

thereby misrepresenting facts about Plaintiff and, ultimately, Plaintiff’s creditworthiness.

   70. By deviating from the standards established by the credit reporting industry and the FCRA,

TransUnion acted with a reckless disregard for its duties to report accurate and complete consumer

credit information.

   71. It is TransUnion’s regular business practice to continually report disputed information

without taking the required investigatory steps to meaningfully verify such information as

accurate.

   72. TransUnion’s perpetual non-compliance with the requirements of the FCRA is indicative

of the reckless, willful, and wanton nature of its conduct in maintaining Plaintiff’s credit files and

reporting her credit information accurately and completely.

   73. TransUnion acted reprehensively and carelessly by reporting and re-reporting the Keynote

trade line after Plaintiff’s bankruptcy discharge.

   74. TransUnion has exhibited a pattern of refusing to correct errors in consumer credit files

despite being on notice of patently false and materially misleading information contained in such

files, ultimately valuing its own bottom line above its grave responsibility to report accurate data

on consumers.

   75. As stated above, Plaintiff was severely harmed by TransUnion’s conduct.




                                                 11
     Case: 1:19-cv-06693 Document #: 1 Filed: 10/09/19 Page 12 of 15 PageID #:1




WHEREFORE, Plaintiff MELANIE C. KOLSTO respectfully prays this Honorable Court for the
following relief:
   a. Declare that the practices complained of herein are unlawful and violate the
      aforementioned statute;
   b. An order directing that TransUnion immediately delete all of the inaccurate information
      from Plaintiff’s credit reports and credit files;
   c. Award Plaintiff actual damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
   d. Award Plaintiff statutory damages of $1,000.00 for the underlying FCRA violations,
      pursuant to 15 U.S.C. §1681n;
   e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n;
   f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. § 1681n
      and 15 U.S.C. §1681o; and
   g. Award any other relief as this Honorable Court deems just and appropriate.
            COUNT III – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                    (AGAINST KEYNOTE)

   76. Plaintiff restates and realleges paragraphs 1 through 75 as though fully set forth herein.

   77. The Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   78. The subject debt qualifies as a “debt” as defined by FDCPA §1692a(5) as it arises out of

a transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

   79. Keynote qualifies as a “debt collector” as defined by §1692a(6) because it regularly

collects debts and uses the mail, credit reporting, and/or the telephones to collect or attempt to

collect delinquent consumer accounts.

   80. Keynote qualifies as a “debt collector” because it acquired rights to the subject debt after

it was allegedly in default. 15 U.S.C. §1692a(6).




                                                12
     Case: 1:19-cv-06693 Document #: 1 Filed: 10/09/19 Page 13 of 15 PageID #:1




   81. Keynote’s credit reporting communications to Plaintiff were made in connection with a

collection of the subject debt.

   82. Section 524(a)(2)-(3) of the Bankruptcy Code, commonly known as the “discharge

injunction,” prohibits “an act, to collect, recover or offset any such debt as a personal liability of

the debtor,” and “operates as an injunction against the commencement or continuation of an

action, the employment of process, or an act, to collect or recover from, or offset against, property

of the debtor.” 11 U.S.C. §§524(a)(2)-(3).

   83. Keynote violated 15 U.S.C. §§1692e(8) through its debt collection efforts on a debt

discharged in bankruptcy.

         a. Violations of FDCPA § 1692e

   84. Keynote violated §1692e(8) by communicating false credit information to TransUnion

that it knew, or should have known, to be false by inaccurately reporting the account type as an

open account. This information was inaccurate and misleading because the subject debt was

discharged and therefore Plaintiff had no further obligations to Keynote upon entry of her

discharge.

   85.      15 U.S.C. §1692e(8) also requires a debt collector to disclose the fact that a debt is

disputed.

   86.      Keynote violated §1692e(8) when it failed to designate its trade line as disputed after

receiving notice of Plaintiff’s dispute from Plaintiff and Transunion.

   87.      Keynote had actual knowledge that the subject debt was disputed because it received

notices of Plaintiff’s dispute from Plaintiff and TransUnion.

   88.      Moreover, Keynote violated §1692e(8) when it reported the trade line for the first time

more than three years after Plaintiff had received a bankruptcy discharge.



                                                 13
     Case: 1:19-cv-06693 Document #: 1 Filed: 10/09/19 Page 14 of 15 PageID #:1




    89. Keynote attempted to dragoon and induce the Plaintiff into paying a debt that was not

legally owed.

    90. As an experienced creditor and debt collector, Keynote knew or should have known the

ramifications of collecting on a debt that was discharged in bankruptcy.

    91. Keynote knew or should have known that Plaintiff’s discharged debt was uncollectable as

a matter of law.

    92. Upon information and belief, Keynote has no system in place to identify and cease

collection of debts discharged in bankruptcy.

    93. Concerned about the violations of her rights and protections afforded by her bankruptcy

filing and subsequent discharge, Plaintiff sought the assistance of counsel to ensure that Keynote’s

collection efforts finally cease.

WHEREFORE, Plaintiff MELANIE C. KOLSTO respectfully prays this Honorable Court for the
following relief:
    a. Declare that the practices complained of herein are unlawful and violate the
        aforementioned statute;
    b. Award the Plaintiff statutory and actual damages, in an amount to be determined at trial,
        for the underlying FDCPA violations;
    c. Award the Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
        §1692k; and
    d. Award any other relief as this Honorable Court deems just and appropriate.

Plaintiff demands trial by jury.




                                                14
     Case: 1:19-cv-06693 Document #: 1 Filed: 10/09/19 Page 15 of 15 PageID #:1




Dated: October 9, 2019                       Respectfully Submitted,

                                             /s/ Alexander J. Taylor
                                             /s/ Marwan R. Daher
                                             /s/ Omar T. Sulaiman
                                             Alexander J. Taylor, Esq.
                                             Marwan R. Daher, Esq.
                                             Omar T. Sulaiman, Esq.
                                             Sulaiman Law Group, Ltd.
                                             2500 South Highland Ave., Suite 200
                                             Lombard, Illinois 60148
                                             Telephone: (630) 575-8181
                                             Facsimile: (630) 575-8188
                                             ataylor@sulaimanlaw.com
                                             mdaher@sulaimanlaw.com
                                             osulaiman@sulaimanlaw.com
                                             Counsel for Plaintiff




                                        15
